Citation Nr: 0621825	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
dermatophytosis (skin disorder).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that granted service connection for the 
veteran's skin disorder, evaluated as noncompensable 
effective July 11, 2003.  The veteran perfected a timely 
appeal of this determination to the Board.

In September 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

Because this appeal involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The medical evidence does not show that the veteran's skin 
disorder affects at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or that intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for dermatophytosis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 7813, 7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board acknowledges that in letters dated in September 
2003 and January 2004, the RO provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his claim of service connection.  
And the veteran was generally invited to send information or 
evidence to VA that may support his claim.  Here, the Board 
observes that in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  As such, no further VCAA notice is required with 
respect to the veteran's claim for a initial higher 
disability rating for his service-connected skin condition; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In addition, by way of a March 2004 rating decision and a 
September 2004 Statement of the Case, the RO advised the 
veteran of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and 
provided the basis for the decisions regarding the claim.  
These documents, when considered together with RO's VCAA and 
development letters, also provided the veteran with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, VA records and a VA examination in connection with 
the claim, the veteran's testimony before the Board in 
September 2005, and statements submitted by the veteran and 
in support of the claim.  

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's skin condition is currently rated 
as noncompensable under Diagnostic Code 7813.  Pursuant to 
this code, dermatophytosis is rated as disfigurement of the 
head, face or neck under Diagnostic Code 7800, as scars under 
Diagnostic Codes 7801 through7805, or as dermatitis under 
Diagnostic Code 7806, depending upon the predominant 
disability.  As will be noted below, the veteran's 
predominant disability affects his feet and lower extremities 
and is most akin to dermatitis.  Therefore, the Board will 
evaluate the veteran's condition under the criteria set forth 
in Diagnostic Code 7806.  

Pursuant to Diagnostic Code 7806, if the condition covers an 
area of less than 5 percent of the entire body or exposed 
areas affected, and no more than topical therapy is required 
during the past 12-month period, a zero percent rating is 
warranted.  If at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or if intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.

The evidence in this case consists of an April 2003 VA 
treatment note, a VA examination dated in February 2004, and 
the veteran's testimony before the Board in September 2005. 

The VA treatment note in April 2003 showed treatment for 
onychomycosis and tinea pedis.  A physical examination found 
that the nails of both feet were yellow and thickened and 
that there was an erythematous scaling rash over the right 
posterior foot and medial malleolus.  The veteran was treated 
with a topical antifungal solution and foot cream.  

During the VA examination in February 2004, the examiner 
commented that the veteran's skin condition was chronic and 
progressive in severity, especially during the summer months.  
Physical findings indicated dermatophytosis of the feet with 
scaling of the soles and mild interdigital changes of 
maceration.  The veteran's toenails were deformed and 
discolored with material beneath the toenails.  The examiner 
also noted that the fungal infection had extended up the 
heals toward the ankles with scaling of the soles of the 
veteran's feet with fissuring.  The examiner indicated that 
the area of skin involved was two percent.  The veteran was 
diagnosed with bilateral foot fungus.

During testimony before the Board in September 2005, the 
veteran testified to basically the same symptoms described in 
the February 2004 VA examination.  The veteran stated that 
his symptoms include cracking, itching, soreness, blistering, 
and bleeding in the sole of his feet and all ten toes.  He 
also testified that his toenails are thick and that the 
fungus has extended up toward his ankles.  The veteran 
testified that these symptoms are nearly constant and occur 
on a daily basis.  The veteran also indicated that he uses 
Vaseline and Epsom salt to treat his condition

Based on the foregoing, a compensable evaluation for the 
veteran's skin disorder is not warranted.  The medical 
evidence does not show that at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or that 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past twelve-month 
period. 

In addition, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  And there 
is no showing that his disability has necessitated frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for 
dermatophytosis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


